DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Status of Claims
Claims 1 – 3, 5 – 6 and 10 – 11 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 and 10 – 11 are rejected under 35 U.S.C. 103 as being anticipated unpatentable over Dumont (FR 2 821 907 A1) as cited by Applicant in view of Baik (U.S. Patent No. 8,510,896 B2).
Regarding Independent Claim 1, Dumont teaches a motor vehicle window wiper (Abstract), comprising: a wiper shaft (drive shaft, 1; Fig. 1); a wiper arm (wiper arm; 2) configured for a wiper blade (wiper; Machine Translation (MT) lines 47 – 50); and a bearing part (coupling head, 20 with cage, 3) mounted movably on the wiper shaft (1) in both an operating position (operating position as shown in Fig. 3a) of the motor vehicle window wiper and a changing position (changing position as shown in Fig. 2a) of the motor vehicle window wiper (as shown in figures 2a and 3a, the coupling head is moved axially from an unlocked (extended) position as shown in in Fig. 2a to a locked (retracted) position as shown in Fig. 3b), wherein the changing position (2a) permits changing of the wiper blade (wiper) and wherein the wiper arm (2) is fastened to the bearing part (20/3; Fig. 1; the limitation is directed toward the intended use of the device and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Further, when in the changing position, the device of Dumont is capable of performing the limitation due to the device being in an unlocked state, the arm can be rotated in a manner which allows for a user to replace a wiper blade); a locking device (button, 4) disposed within a sleeve of the bearing part in both the operating position and the changing position; Docket No: 080437.PC254USPage 3 of 6 RLG/bema prestressing device (spring, 5) which is operatively connected to the bearing part (20/3).  
.                       
    PNG
    media_image1.png
    725
    477
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    799
    410
    media_image2.png
    Greyscale


Baik, however, teaches an entirety of the locking device (Annotated Fig. 3) is disposed within a sleeve (31) of the bearing part (30) in both the operating position and the changing position (Figs. 3 and 4); wherein the prestressing device (40) is in a relieved state in the operating position (Fig. 3) and is compressed (Fig. 4) in the changing position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing part of Dumont to further teach an entirety of the locking device is disposed within a sleeve of the bearing part in both the operating position and the changing position; wherein the prestressing device is in a relieved state in the operating position and is compressed in the changing position since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 2, Dumont, as modified, teaches the motor vehicle window wiper wherein the bearing part (20/3) is mounted on the wiper shaft (1) so as to be displaceable axially between an the operating position (locked position; Fig. 3a) of the motor vehicle window wiper and the changing position (unlocked position; Fig. 2a; MT, lines 52 - 57), and the bearing part (20/3) is mounted on the wiper shaft (1) so as to be fixed radially in the operating position (MT, lines 111 – 118) and movable radially in order to assume the changing position (MT, lines 119 – 124 and further as held by the spring as described, the bearing part is movable radially).  
Regarding Claim 3, Dumont teaches the motor vehicle window wiper wherein the sleeve (20/3 as showing in Fig. 1) which partially surrounds the wiper shaft (11) both in the operating position (3a) and the changing position (2a; Figs. 2a and 3a)  
Regarding Claim 5, Dumont teaches the motor vehicle window wiper wherein the locking device (4) is operatively connected at least in sections to the sleeve (20/3) in a positively locking manner (MT, lines 58 – 68).  
Regarding Claim 11, Dumont teaches motor vehicle, comprising: at least one motor vehicle window (rear hatch of a vehicle; MT, lines 16 – 17); a motor vehicle window wiper according to claim 1; 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dumont (FR 2 821 907 A1) as cited by Applicant in view of Weizhong (CN 102555998 A) as cited by Applicant.
Regarding Claim 6, Dumont teaches the motor vehicle window wiper wherein the locking device (4) has a profile (Annotated Fig. 2a) which is configured transversely (Annotated Fig. 2a) with respect to the longitudinal axis (Annotated Fig. 2a) of the wiper shaft (1), wherein the locking device (4) is disposable in a first receiving section (Annotated Fig. 3a) and a second receiving section of the sleeve (Annotated Fig. 3a) such that the locking device (4) and the first receiving section are axially displaceable with respect to one another (Annotated Fig. 3a) and wherein the locking device (4) is disposable in a third receiving section of the sleeve (Annotated Fig. 3a) which is situated between the first (Annotated Fig. 3a) and second sections (Annotated Fig. 3a) (MT, lines 102 – 108 and 129 – 132) such that the locking device and the third receiving section are axially displaceable with respect to one another and are rotatable with respect to one another (Figs. 1a and 3a).  

    PNG
    media_image3.png
    515
    391
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    405
    538
    media_image4.png
    Greyscale

Dumont does not teach the locking device is disposable in a first receiving section and a second receiving section of the sleeve such that the locking device and the first receiving section cannot be 
Weizhong, however, teaches the locking device (42) cannot be rotated with respect to the first receiving section (Fig. 1) and such that the locking device cannot be rotated with respect to the second receiving section ( when 42 is in slot, 44; Figs. 3 and 4; Paragraph [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing part of Dumont to further teach the locking device is disposable in a first receiving section and a second receiving section of the sleeve such that the locking device and the first receiving section cannot be rotated with respect to one another and such that the locking device and the second receiving section cannot be rotated with respect to one another, as taught by Weizhong, to provide a bearing wherein rotation is prevented, thus reducing the risk of fracture to the wiping device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dumont (FR 2 821 907 A1) as cited by Applicant in view of Tsukui et al. (U.S. Patent Publication No. 2002/0152573 A1).
Regarding Claim 10, Dumont teaches all of the elements of claim 1 as discussed above.  It is also noted that Applicant has failed to positively claim a wiper blade in claim 1, therefore the limitation is interpreted as the intended use of a receptacle of the bearing part, that is, is in capable of receiving a wiper blade.
Dumont does not teach the motor vehicle window wiper, wherein the wiper blade is received at least partially in a receptacle of the bearing part.
Tsukui, however, teaches the motor vehicle window wiper (Fig. 2), wherein the wiper blade (wiper blade, 4) is received at least partially in a receptacle of the bearing part (5; blade 4 is partially received in rotating shaft, 5 and shown in Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dumont to further include the wiper blade is received at least partially in a receptacle of the bearing part, as taught by Tsukui, to facilitate replacing the wiper and the bearing in a single extraction, thus avoiding damage to the device by replacing multiple parts.  
Response to Arguments
Applicant's arguments filed January 25, 2022 with respects to rejected claims 1 – 11 under 35 USC 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Applicant’s arguments filed January 25, 2022 with respect to amended claims 1 – 3, 45 – 6 and 10 – 11 have been considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.